Stacy, C. J.
There are no exceptive assignments of error appearing on the record which call for elaboration or any special discussion. Indeed, the cases seem to have been tried with care and circumspection. The evidence of a similar assault against another on the part of Woodrow Lowry about two months prior to the occurrence under investigation was competent to show quo animo, intent or design on his part, and the jury was so instructed by the trial court. S. v. Biggs, 224 N.C. 722, 32 S.E. 2d 352; S. v. Edwards, 224 N.C. 527, 31 S.E. 2d 516; S. v. Harris, 223 N.C. 697, 28 S.E. 2d 232; S. v. Batson, 220 N.C. 411, 17 S.E. 2d 511; S. v. Godwin, 216 N.C. 49, 3 S.E. 2d 347; S. v. Payne, 213 N.C. 719, 197 S.E. 573; S. v. Smoak, 213 N.C. 79, 195 S.E. 72.
*416The exceptions to the charge are without special merit and fall well within the decided cases on the questions presented. They are not sustained, but are overruled and the validity of the trial upheld.
The verdicts and judgments will be sustained.
No error.